      Case 3:13-cr-00105-WKW-CSC Document 196 Filed 01/07/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
        v.                                 )          CASE NO. 3:13-CR-105-WKW
                                           )                      [WO]
BRADFORD LAMAR DALEY                       )

                                      ORDER

       Before the court is Defendant Bradford Lamar Daley’s pro se motion for

compassionate release (Doc. # 188) as supplemented (Docs. # 194–95), in which

Mr. Daley seeks to modify an imposed term of imprisonment pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). The Government filed a response in opposition. (Doc. # 191.)

The motion is due to be denied.

       Mr. Daley was convicted on his guilty plea to conspiracy to commit mail fraud

and wire fraud, in violation of 18 U.S.C. § 1349, and to tax fraud, in violation of 26

U.S.C. § 7206(1). (See Doc. # 128 (Judgment).) As a result of his convictions, Mr.

Daley was sentenced to 121 months’ imprisonment on April 9, 2015. (Doc. # 128.)

Mr.      Daley’s    projected   release   date   is    November   2,   2023.      See

https://www.bop.gov/inmateloc/ (last visited Dec. 30, 2020).

       Based upon a thorough review of the record, Mr. Daley has not shown grounds

for compassionate release. First, as to Mr. Daley’s request that the court order that

the remainder of his sentence be served on home confinement (Doc. # 188, at 3), the
    Case 3:13-cr-00105-WKW-CSC Document 196 Filed 01/07/21 Page 2 of 3




court is not authorized to direct the Bureau of Prisons (“BOP”) to place Mr. Daley

on home confinement. The BOP has the sole discretion to designate an inmate’s

place of confinement, which includes placement in home confinement. See United

States v. Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June

4, 2020) (“[T]he court lacks authority under the CARES Act to order the Bureau of

Prisons to place [the inmate] on home confinement.”); see Coronavirus Aid, Relief,

& Economic Security Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281 (2020)

(“CARES Act”) (providing that if the Attorney General concludes “that emergency

conditions will materially affect the functioning of the” BOP, the BOP’s Director

“may lengthen the maximum amount of time for which the Director is authorized to

place a prisoner in home confinement under the first sentence of section 3624(c)(2)

of title 18, United States Code, as the Director determines appropriate”).

      Second, Mr. Daley has not established “extraordinary and compelling

reasons” warranting his early release from prison. 18 U.S.C. § 3582(c)(1)(A).

Third, he has not demonstrated that the medical staff at his designated federal prison

camp is unable to provide adequate medical care for his health conditions. See 18

U.S.C. § 3553(a)(2)(D); see also United States v. Sanchez, No. 2:17CR337-MHT,

2020 WL 3013515, at *1 (M.D. Ala. June 4, 2020) (denying an inmate’s motion for

compassionate release in part based on the absence of evidence “that the prison is



                                          2
    Case 3:13-cr-00105-WKW-CSC Document 196 Filed 01/07/21 Page 3 of 3




unable to meet [the inmate’s] medical needs” (citing § 3553(a)(2)(D))). Fourth, the

balancing of the § 3553(a) factors does not favor release.

      Accordingly, it is ORDERED that Mr. Daley’s motion for compassionate

release (Doc. # 188) is DENIED.

      DONE this 7th day of January, 2021.

                                            /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE




                                          3
